JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *5for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders entered February 20, 2009 and March 17, 2009 be affirmed. Under the Rooker-Feldman doctrine, “a United States District Court has no authority to review final judgments of a state court in judicial proceedings.” District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). The decision of the District of Columbia Court of Appeals denying appellant’s petition for writ of mandamus bars his claim in this case as stated in either his original complaint or amended complaint. Therefore, dismissal of appellant’s complaint for lack of subject matter jurisdiction was proper, see Fed.R.Civ.P. 12(h)(3), and the district court did not abuse its discretion in denying Appellant’s motion under Fed.R.Civ.P. 59(e) to alter or amend the judgment because amendment of his complaint would have been futile. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.